Exhibit 10.24

 

AMENDMENT NO. 1

TO

AGREEMENT AND PLAN OF MERGER

 

ROADHOUSE GRILL, INC., STEAKHOUSE PARTNERS, INC., AND RGI ACQUISITION CORP. have
previously entered into that certain Agreement and Plan of Merger dated November
17, 2005 (the “Agreement”). The parties hereby agree to amend the Agreement as
follows:

 

Section 9.01(b)(i) of the Agreement is hereby amended to read as follows:

 

Section 9.01 This Agreement may be terminated and the Merger may be abandoned at
any time prior to the Effective Time (notwithstanding any approval

of this Agreement by   the stockholders of the Company):

 

(b) by either the Company or Acquiror, if:

 

(i) the Merger has not been consummated on or before 5:00 p.m. (E.S.T.) on March
6, 2006;

 

Except as set forth above, all other terms, provisions and conditions of the
Agreement shall continue in full force and effect, and the terms of this
Amendment are hereby incorporated therein and made a full part thereof.

 

Executed this 1st day of March, 2006.

 

 

ROADHOUSE GRILL, INC.

STEAKHOUSE PARTNERS, INC.

 

 

By: /s/ Ayman Sabi

By: /s/ A. Stone Douglass

Name: /s/ Ayman Sabi

Name: A. Stone Douglass

 

Title: President and CEO

Title: President

 

 

RGI ACQUISITION CORP.

 

 

By: /s/ A. Stone Douglass

Name: A. Stone Douglass

Title: Authorized Officer

 

 

 

 

 